UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 AHMED YASLAM SAID KUMAN,

         Petitioner,
                 v.                                       Civil Action No. 08-1235 (JDB)
 BARACK H. OBAMA, et al.,

         Respondents.


                                            ORDER

        Upon consideration of [120] respondents' motion to dismiss, the parties' several

memoranda, and the entire record herein, and for the reasons stated in the Memorandum Opinion

issued on this date, it is hereby

        ORDERED that the stay in this case is LIFTED; it is further

        ORDERED that [120] respondents' motion to dismiss is GRANTED; and it is further

        ORDERED that [2] petitioner's habeas corpus petition is DISMISSED without

prejudice.

        SO ORDERED.

                                                           /s/
                                                    JOHN D. BATES
                                                United States District Judge

Dated: July 23, 2010




                                                -1-